Citation Nr: 0615881	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  05-01 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a right leg laceration.


REPRESENTATION

Veteran represented by:  California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel





INTRODUCTION

The veteran had active service from September 1966 to 
September 1969.  This appeal comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  

Below, the Board grants the veteran a separate evaluation for 
nerve damage secondary to the in-service right leg 
laceration.  The Board then REMANDS the issue to the RO via 
the Appeals Management Center (AMC), in Washington, DC for an 
initial evaluation of the nerve damage.

FINDINGS OF FACT

1.  The residuals of the veteran's in-service right leg 
laceration include a right leg scar and superficial peroneal 
nerve damage.

2.  The right leg scar is superficial, slightly discolored, 
3-inches, well-healed, nontender and asymptomatic and is not 
associated with underlying soft tissue damage.

3.  The veteran's right leg scar is not so exceptional or 
unusual with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

4.  Manifestations of nerve damage to the veteran's leg are 
separate and distinct from manifestations of his right leg 
scar.





CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for a right leg scar have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, 
4.118, Diagnostic Codes 7801, 7802, 7803, 7804 (2005). 

2.  The criteria for a separate evaluation for nerve damage 
secondary to a right leg laceration have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R.  § 4.124 (2005), 
Diagnostic Codes 8522, 8622, 8722 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence is 
to be provided by the claimant and which portion of the 
evidence VA will attempt to obtain on the claimant's behalf.  
VA must also request the claimant to provide any evidence in 
his possession that pertains to the claim.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   In 
Pelegrini II, the Court held that VCAA notice must be 
provided to a claimant upon receipt of a complete or 
substantially complete application for benefits.

The VCAA and its implementing regulations also provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records 
and must make reasonable efforts to help the veteran obtain 
other relevant medical records.  The duty to assist also 
requires VA to provide the claimant with a medical 
examination or medical opinion if it is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002);  
38 C.F.R § 3.159 (2005). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183.  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.	Duty to Notify

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.     § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman at 488.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

In letters sent to the veteran in June 2003, May 2004 
and August 2005, the RO provided the veteran with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but not 
with notice of what type of information and evidence was 
needed to establish a disability rating or effective 
date for the disability on appeal.  Due to the favorable 
disposition of this claim in the granting of a separate 
evaluation for the right leg nerve injury, the Board 
finds that lack of notice of these elements did not 
prejudice the veteran.  See Bernard v. Brown, 4 Vet. 
App. at 394.  

The June 2003, May 2004 and August 2005 letters also 
described what records VA would obtain on the veteran's 
behalf and what evidence VA would assist the veteran in 
obtaining.  In the June 2003 letter, the RO informed the 
veteran of a VA examination arranged for the evaluation of 
his claim.  The RO also informed the veteran what records it 
had already received and what records it would be responsible 
for obtaining on the veteran's behalf.  The RO requested that 
the veteran notify VA of any other evidence that he would 
like to have considered, including any outstanding medical 
records, and stated that he should provide the evidence 
requested as soon as possible.  The Board finds that the RO 
has satisfied its obligations with respect to the duty to 
notify under the VCAA.  

B.	Duty to Assist

The RO obtained the veteran's service medical records and 
treatment records from VA healthcare facilities.  The veteran 
has been afforded several VA examinations, during which 
medical opinions were obtained.  The veteran has not since 
identified any outstanding records that would assist in the 
development of this claim or disputed the adequacy of the VA 
examinations.  The Board therefore finds that the RO has met 
its obligations with respect to the duty to assist the 
veteran under the VCAA.

II.  Analysis of Claim

The issue before the Board is whether the veteran should 
receive a higher initial evaluation for the residuals of a 
right leg laceration, including a scar and a superficial 
peroneal nerve injury.  The RO has evaluated such residuals 
as 10 percent disabling.  The veteran claims that an 
increased rating is appropriate because he has severe pain 
and limited motion in his leg.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2005). 

In both claims for an increased rating on an original claim 
and an increased rating for an established disability, only 
the specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The criteria for rating scars other than those of the head, 
face or neck are set forth in  38 C.F.R. § 4.118, sections 
7801 through 7805.   

Under Diagnostic Code 7801, which governs scars, other than 
the head, face, or neck, that are deep or cause limited 
motion, a 10 percent evaluation is appropriate when the area 
or areas exceed six square inches (39 square centimeters).  A  
20 percent evaluation is assignable when the area or areas 
exceed 12 square inches (77 square centimeters).  38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2005).  A 30 percent 
evaluation is appropriate when the area exceeds 72 square 
inches (465 square centimeters).  Id.  An evaluation of 40 
percent is assignable when the area exceeds 144 square inches 
(929 square centimeters).  Id.  Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 of this part.  A deep scar is one associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic 
Code 7801, Note (1), (2) (2005).

Under Diagnostic Code 7802, which governs scars other than 
the head, face, or neck, that are superficial and do not 
cause limited motion, a 10 percent evaluation is assignable 
for area or areas of 144 square inches (929 square 
centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2005).  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25 of this part.  A 
superficial scar is one not associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802, Note 
(1), (2) (2005).

Under Diagnostic Code 7803, a 10 percent evaluation is 
assignable for scars that are superficial and unstable. 38 
C.F.R. § 4.118, Diagnostic Code 7803 (2005).  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  A superficial scar is one 
not associated with underlying soft tissue damage. 38 C.F.R. 
§ 4.118, Diagnostic Code 7803, Note (1), (2) (2005).

Diagnostic Code 7804 assigns a 10 percent evaluation to scars 
that are superficial and painful on examination.  38 C.F.R. § 
4.118, Diagnostic Code 7804 (2005).  A superficial scar is 
one not associated with underlying soft tissue damage. A 
10 percent evaluation will be assigned for a scar on the tip 
of a finger or toe even though amputation of the part would 
not warrant a compensable evaluation. (See 38 C.F.R. § 4.68 
of this part on the amputation rule.)  38 C.F.R. § 4.118, 
Diagnostic Code 7804, Note (1), (2) (2005).

Under Diagnostic Code 7805, other types of scars will be 
rated based on limitation of function of affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2005).

The veteran underwent VA examinations of the scar in March 
2005, June 2004 and June 2003.  Outpatient records from VAMC 
San Francisco, dated February and April and October 2004, 
also contain observations regarding the scar.  According to 
these VA examination reports and treatment records,  the scar 
is approximately three inches long.  It is stable, 
superficial and does not adhere to underlying structures.  It 
is slightly tender to palpation and is darker than the 
underlying skin, with some hyperesthesia in the area of the 
scar.  There are no keloids or contractures, and the scar is 
not associated with any functional impairments.  

Applying the standards of the Diagnostic Code to these 
findings, it is clear that a higher evaluation for the 
veteran's right leg scar is not warranted.  The scar is 
superficial, is not attached to underlying structures and 
does not limit the function of the leg.   Under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804, a 10 percent rating is 
appropriately assigned to this injury.   

Reviewing this evidence, there is no indication that the 
scheduler criteria are inadequate to evaluate the veteran's 
residuals of a right leg laceration.  The evidence does not 
indicate that the veteran has experienced marked interference 
with employment or frequent periods of hospitalization that 
would render impractical the application of the regular 
scheduler standards.

That notwithstanding, the Board finds that a separate 
evaluation is assignable for other symptomatology associated 
with the right leg laceration.  Pyramiding, that is the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided when evaluating a veteran's service-connected 
disability.  38 C.F.R. § 4.14 (2005).  However, two separate 
disability ratings are permissible when the symptomatology 
and manifestations under each Diagnostic Code are not 
overlapping.  Esteban v. Brown,  6 Vet. App. 259, 262 (1994).  
In a March 2005 VA examination of the peripheral nerves, the 
examiner found superficial fibular (peroneal) nerve palsy 
secondary to the residuals of the right leg laceration.  The 
examiner observed decreased Achilles reflexes and 
hypoanesthesia of the proximal aspect of the right common 
fibular nerve.  As these manifestations are distinct from 
those of the  right leg scar, a separate evaluation is 
assignable for nerve damage secondary to the laceration.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a higher initial evaluation for a right leg scar.  The 
Board concludes that a separate evaluation for nerve damage 
secondary to the right leg laceration is required.  


ORDER

An initial evaluation in excess of 10 percent for a scar of 
the right leg is denied.

A separate evaluation for nerve damage secondary to a right 
leg laceration is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits.

REMAND

At present, there is insufficient evidence to determine the 
severity of the right leg nerve damage.

In March 2005, the veteran had a VA examination of the 
superficial peroneal nerve of the right leg.  The examiner 
opined that the veteran had superficial fibular (peroneal) 
nerve palsy and possible right common (peroneal) nerve palsy 
but did not describe the severity of the nerve damage.

The veteran has complained of right leg pain and limited 
motion.  A VA examiner noted in March 2005 that the veteran 
walked with a right-sided limp.  That same examiner found 
full range of motion in both knees.  X-rays taken in June 
2004 and April 2004 showed normal findings.  In October 2004, 
a VA examiner opined that the veteran's right knee pain might 
be related to a nerve injury such as sciatica.  However, the 
examiner did not specify that the pain was related to  the 
veteran's right leg laceration.  The examiner did not draw 
any conclusions about whether the right knee pain was related 
to the veteran's right leg laceration.

Accordingly, the case is REMANDED for the following action:

1.   The RO should arrange for the 
veteran to be afforded a VA neurological 
examination to determine the severity of 
his service-connected right leg nerve 
damage.  The examiner should be provided 
a copy of the claims folder.  The 
examiner should indicate that the claims 
file was reviewed.  All necessary 
studies, including x-rays and nerve 
conduction studies, should be completed.  
All clinical findings should be reported 
in detail.  The examiner should:

a) identify all nerves damaged 
by the veteran's in-service 
right leg laceration

b) with regard to each affected 
nerve, characterize the damage 
as mild, moderate or severe; 
and

c) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided.

2.  Thereafter, the RO should 
readjudicate the
claim on appeal based on all of the 
evidence of record.  If the disposition 
of the claim remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford them an applicable 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).









 Department of Veterans Affairs


